Citation Nr: 0913401	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for Bochdalek's hernia.

3.  Entitlement to an effective date earlier than January 3, 
2006, for the grant of service connection for sensory deficit 
of the right lateral foot.

4.  Entitlement to an effective date earlier than January 3, 
2006, for the grant of an evaluation of 10 percent disabling 
for lumbar spondylosis and intervertebral disc syndrome 
L5/S1.

5.  Entitlement to an effective date earlier than January 3, 
2006, for the grant of an evaluation of 10 percent disabling 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 
2004, with prior active service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005, May 2006, and January 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The Board notes that a claim of entitlement to service 
connection for gastroesophageal reflux disease (GERD) was 
denied by a RO rating decision dated in April 2005.  The 
Veteran filed a notice of disagreement with respect to this 
denial in May 2005.  The RO subsequently issued a Statement 
of the Case regarding this issue in July 2005.  The Veteran 
filed a substantive appeal regarding this issue in August 
2005.  Subsequently, in a rating decision, dated in November 
2008, the RO granted the Veteran's claim of entitlement to 
service connection for GERD and awarded an evaluation of 10 
percent disabling and an effective date of June 18, 2004, the 
date the original claim was received by the RO.  As the grant 
of service connection for GERD represents a complete grant of 
the benefits sought on appeal regarding this issue, the issue 
of entitlement to service connection for GERD is no longer in 
appellate status.


FINDINGS OF FACT

1.  There is no indication in the Veteran's treatment records 
that the Veteran's current sleep apnea may be due to or 
related to his active service.

2.  The clear and unmistakable evidence demonstrates that the 
Veteran had a pre-existing Bochdalek's hernia at the time of 
his entry into service.

3.  The clear and unmistakable evidence reveals that the 
Veteran's pre-existing Bochdalek's hernia did not increase in 
disability/become permanently aggravated during active 
service.

4.  The presumption of aggravation is rebutted by clear and 
unmistakable evidence.

5.  The Veteran did not seek a compensable evaluation for 
lumbar spondylosis and intervertebral disc syndrome L5/S1 
and/or hypertension prior to his claim filed on January 3, 
2006.

6.  In an May 2006 rating decision, the RO increased the 
evaluation of the Veteran's lumbar spondylosis and 
intervertebral disc syndrome L5/S1 and hypertension to 10 
percent disabling, effective January 3, 2006, and granted the 
Veteran a separate evaluation of 10 percent disabling for 
sensory deficit of the right lateral foot, as a manifestation 
of the Veteran's lumbar spondylosis and intervertebral disc 
syndrome L5/S1, effective January 3, 2006.

7.  There is no medical evidence, during the year prior to 
January 3, 2006, showing a factually ascertainable increase 
of the Veteran's disabilities.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  The Veteran's Bochdalek's hernia clearly and unmistakably 
pre-existing service and clearly and unmistakably was not 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2008).

3.  Entitlement to an effective date prior to January 3, 
2006, for the grant of a separate evaluation of 10 percent 
disabling for sensory deficit of the right lateral foot, as a 
manifestation of the Veteran's lumbar spondylosis and 
intervertebral disc syndrome L5/S1, is not warranted.  
38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.124a, 
Diagnostic Code 8599-8520 (2008).

4.  An effective date earlier than January 3, 2006, for the 
award of an evaluation of 10 percent disabling for lumbar 
spondylosis and intervertebral disc syndrome L5/S1, is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Code 5010-5237 (2008).

5.  An effective date earlier than January 3, 2006, for the 
award of an evaluation of 10 percent disabling for 
hypertension, is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7101 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in regard to the Veteran's claim of entitlement to 
service connection for sleep apnea, the VCAA duty to notify 
was satisfied by way of a letter sent to the appellant in 
October 2007 that fully addressed all notice elements and 
were sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

Here, in regard to the Veteran's claim of entitlement to 
service connection for Bochdalek's hernia, the VCAA duty to 
notify was not satisfied prior to the initial AOJ decision in 
this matter.  The Veteran was sent a VCAA notice letter 
regarding this issue in September 2004.  However, this 
letter, while indicating that it included an information 
sheet entitled "What the Evidence Must Show," did not 
include the appropriate information sheet.  The letter failed 
to inform the Veteran of what evidence was required to 
substantiate the claim. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the notice error in regard 
to the Veteran's claim of entitlement to service connection 
for Bochdalek's hernia did not affect the essential fairness 
of the adjudication because based upon the notice letters, 
the Statement of the Case, and the Supplemental Statement of 
the Case, the Board finds that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from the Laredo Medical Center and Dr. C.C.  The 
appellant was afforded a VA medical examination regarding his 
claim of entitlement to service connection for Bochdalek's 
hernia in January 2006.

The Board notes that the Veteran has not been afforded a VA 
medical examination in regard to his claim of entitlement to 
service connection for sleep apnea.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the Veteran's service 
treatment records of any compliant, diagnosis, or treatment 
for sleep apnea, the Veteran was first diagnosed with sleep 
apnea after separation from service, and there is no 
indication in the Veteran's post-service treatment records 
that the Veteran's current sleep apnea may be due to or 
related to the Veteran's active service.  As such, the Board 
finds it unnecessary to afford the Veteran a VA medical 
examination regarding his claim of entitlement to service 
connection for sleep apnea.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

At the time of the service entrance examination, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Thus, 
"a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

VA's General Counsel, however, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A. Sleep Apnea

The Veteran seeks entitlement to service connection for sleep 
apnea.  The Veteran's service treatment records do not reveal 
any complaint, diagnosis, or treatment for sleep apnea.  Upon 
examination at separation from service, dated in July 2003, 
the Veteran was not noted to have any sleep apnea.

The Veteran's post-service treatment records reveal that the 
Veteran was diagnosed with sleep apnea in June 2005.  There 
is no indication in the Veteran's post-service treatment 
records that the Veteran's current sleep apnea may be due to 
or related to the Veteran's active service.

In light of the evidence, the Board finds that entitlement to 
service connection for sleep apnea is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for sleep apnea.  The 
Veteran was diagnosed with sleep apnea in June 2005, after 
separation from service, and there is no indication that the 
Veteran's sleep apnea is due to or related to the Veteran's 
active service.  The Board notes that the Veteran is 
competent to indicate that he has trouble sleeping.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to render a diagnosis 
of sleep apnea or render an opinion associating his current 
sleep apnea with his active service.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the Veteran's claim of entitlement 
to service connection for sleep apnea must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for sleep apnea, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Bochdalek's Hernia

The Veteran seeks entitlement to service connection for 
Bochdalek's hernia.  Upon examination at entrance into 
service in January 1979, the Veteran was not noted to have 
any hernia condition, including Bochdalek's hernia.  The 
service treatment records reveal that he was diagnosed with a 
possible diaphragmatic hernia in 1999 and was given a 
confirmed diagnosed of stable right posterior sulcus 
Bochdalek's hernia, confirmed by a computed tomography (CT) 
scan, in July 2002.  Upon examination at separation from 
service, dated in July 2003, the Veteran was noted to have a 
small umbilical hernia; however, the Veteran was not noted to 
have any residuals of a Bochdalek's hernia.

The Veteran's post-service treatment records do not reveal 
any complaint, diagnosis, or treatment for any residuals of a 
Bochdalek's hernia.

In January 2006 the Veteran was afforded a VA Compensation 
and Pension (C&P) medical examination regarding his claim of 
entitlement to service connection for Bochdalek's hernia.  
The Veteran reported that his Bochdalek's hernia was 
diagnosed in 1999 while in service but has been asymptomatic 
since that time.  He did not indicate any residual symptoms 
of respiratory problems related to the Bochdalek's hernia.  
The Veteran was diagnosed with a Bochdalek's hernia, 
congenital right posterior sulcus diaphragmatic hernia.  The 
examiner reported that the Bochdalek's hernia has been 
present since the Veteran was born and that it was 
asymptomatic prior to its discovery in 1999 and has been 
asymptomatic since that time.  The examiner rendered the 
opinion that it was more likely than not that the Veteran had 
no residual pulmonary problems secondary to the congenital 
diaphragmatic Bochdalek's hernia.

In light of the evidence, the Board finds that service 
connection for Bochdalek's hernia is not warranted.  Upon 
examination at entry into service, the Veteran was not noted 
to have any hernia condition.  As such, the presumption of 
soundness attaches.  The Veteran was diagnosed of stable 
right posterior sulcus Bochdalek's hernia, confirmed by CT 
scan, in July 2002, as an incidental finding.  In the report 
of the VA examination, dated in January 2006, the Veteran's 
condition was noted to be congenital and it was stated that 
the condition existed since birth.  As such, the Board finds 
clear and unmistakable evidence that the Veteran's 
Bochdalek's hernia pre-existed the Veteran's service.  The 
Veteran has reported that the condition was asymptomatic 
prior to its discovery and remained asymptomatic since its 
discovery.  The examiner in January 2006 reported that the 
Veteran did not have any residuals of his Bochdalek's hernia 
at that time.  Therefore, the Board finds clear and 
unmistakable evidence that the Veteran's stable right 
posterior sulcus Bochdalek's hernia was not aggravated by the 
Veteran's active service.  In addition, the Board notes, that 
as a congenital defect existing since birth, as noted by the 
VA examiner in January 2006, it is not a condition for which 
service connection may be granted.  Accordingly, the 
Veteran's claim of entitlement to service connection for 
Bochdalek's hernia must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for Bochdalek's hernia, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Earlier Effective Date

The Veteran argues that an earlier effective date is 
warranted for the service connection of his sensory deficit 
of the right lateral foot, a manifestation of his back 
condition; entitlement to an effective date earlier than 
January 3, 2006, for the grant of an evaluation of 10 percent 
disabling for lumbar spondylosis and intervertebral disc 
syndrome L5/S1; and entitlement to an effective date earlier 
than January 3, 2006 for the grant of an evaluation of 10 
percent disabling for hypertension.  As such, he maintains 
that the effective date of service connection should be 
retroactive to his separation from service.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that 
this includes informal claims which are "[a]ny communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, [or] his or her duly 
authorized representative."  38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Veteran's claim of entitlement to a compensable 
evaluation for lumbar spondylosis and intervertebral disc 
syndrome L5/S1 and entitlement to a compensable evaluation 
for hypertension was received by VA on January 3, 2006.  In a 
rating decision dated in May 2006 the Veteran was granted an 
evaluation of 10 percent disabling for lumbar spondylosis and 
intervertebral disc syndrome L5/S1, effective January 3, 
2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5237; an evaluation of 10 percent disabling for hypertension, 
effective January 3, 2006, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101; and a separate evaluation of 10 percent 
disabling for sensory deficit of the right lateral foot, as a 
manifestation of the Veteran's lumbar spondylosis and 
intervertebral disc syndrome L5/S1, effective January 3, 
2006, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8599-
8520.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

A review of the Veteran's medical records for the year 
preceding January 3, 2006, does not disclose any medical 
evidence showing a factually ascertainable increase in the 
Veteran's disabilities warranting a compensable evaluation.  
In the year prior to the Veteran's January 3, 2006, claim for 
an increased evaluation, he was treated in November 2005 for 
an exacerbation of his herniated disc condition secondary to 
having lifted a heavy weight.  The Veteran was treated with 
an injection of Depomedrol, Demerol, and Pheniragn.  The 
Veteran was stocked with Vicodan and instructed to use 
heating pads and to rest for 24 hours.  He was also given a 
note to excuse him from work for 48 hours.  His range of 
motion of his back was noted to be normal.  A subsequent X-
ray of the Veteran's back revealed some bulges of the L3-L4 
and the L4-L5 discs and minor hypertrophic changes of the 
bony structures.  The remainder of the X-ray was within 
normal limits.  In the year prior to January 3, 2006, the 
Veteran was continuously taking blood pressure medication; 
however, the Veteran's records do not reveal that the Veteran 
had a history of having a diastolic blood pressure 
predominantly higher than 100 mm./Hg.  The Veteran's post-
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any numbness of the right leg and 
foot until a VA examination performed in March 2006.

As such, in assigning January 3, 2006, as the effective date 
for the award of a 10 percent disabling evaluation for lumbar 
spondylosis and intervertebral disc syndrome L5/S1, the award 
of a 10 percent disabling evaluation for hypertension, and 
the award of a separate evaluation of 10 percent disabling 
for sensory deficit of the right lateral foot, as a 
manifestation of the Veteran's lumbar spondylosis and 
intervertebral disc syndrome L5/S1, VA has already assigned 
the earliest possible effective date because there is no 
medical evidence of a factually ascertainable increase in the 
Veteran's disabilities that would warrant a compensable 
evaluation for lumbar spondylosis and intervertebral disc 
syndrome L5/S1 or hypertension prior to January 3, 2006.  The 
medical records also do not reveal any evidence of a sensory 
deficit of the right lateral foot prior to March 2006.  VA 
has already assigned the earliest possible effective date, 
January 3, 2006, the date of the claim for an increased 
evaluation, for this separately evaluated manifestation of 
the Veteran's back condition.  As such, the Veteran's claims 
of entitlement to effective dates earlier than January 3, 
2006 for the award of a 10 percent disabling evaluation for 
lumbar spondylosis and intervertebral disc syndrome L5/S1, 
the award of a 10 percent disabling evaluation for 
hypertension, and the award of a separate evaluation of 10 
percent disabling for sensory deficit of the right lateral 
foot, as a manifestation of the Veteran's lumbar spondylosis 
and intervertebral disc syndrome L5/S1, must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for Bochdalek's hernia is 
denied.

Entitlement to an effective date earlier than January 3, 2006 
for the grant of service connection for sensory deficit of 
the right lateral foot is denied.

Entitlement to an effective date earlier than January 3, 2006 
for the grant of an evaluation of 10 percent disabling for 
lumbar spondylosis and intervertebral disc syndrome L5/S1 is 
denied.

Entitlement to an effective date earlier than January 3, 2006 
for the grant of an evaluation of 10 percent disabling for 
hypertension is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


